PER CURIAM.
The order denying defendant’s motion for a new trial herein, upon the ground of the misconduct of certain jurors, having been reversed, and a new trial granted, by a decision handed down herewith (90 N. Y. Supp. 268), the judgment and order denying defendant’s motion for a new trial upon the minutes of the court are hereby reversed, with costs to the appellant to abide event See opinion of McLENNAN, P J., upon reversal of the order denying motion for new trial for misconduct of jurors.